 



Exhibit 10.2
AMENDMENT TO
EMPLOYMENT AGREEMENT
 
     This Amendment to Employment Agreement (this “Amendment”) is made effective
as of March 21, 2007 between Complete Production Services, Inc., a Delaware
corporation and its subsidiaries (collectively the “Company”) and Joseph C.
Winkler (the “Executive”).
     WHEREAS, Complete Energy Services, Inc., a Delaware corporation (“Complete
Energy”), and Executive have entered into that certain Employment Agreement
effective as of June 20, 2005 (the “Agreement”);
     WHEREAS, on September 12, 2005, Complete Energy entered into a combination
with the Company and I.E. Miller Services, Inc., a Delaware corporation,
pursuant to which the Company was the surviving entity and assumed the
Agreement; and
     WHEREAS, the Company and Executive desire to amend the Agreement in certain
respects.
     In consideration of Executive’s continued employment as an executive
officer with the Company and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and
Executive agree to amend the Agreement as follows:
All references to the Company in the Agreement shall include references to any
successor corporation.
1. Section 1.1 of the Agreement is hereby amended to read in its entirety as
follows:
“Average Annual Bonus” shall mean the greater of (i) Target EV for the year of
the Date of Termination, or (iii) the highest annual bonus paid during any of
the three full fiscal years preceding the Date of Termination.
2. Section 1.7 of the Agreement is hereby amended to read in its entirety as
follows:
“Date of Termination” shall mean the date specified in the Notice of Termination
relating to termination of Executive’s employment with the Company; provided
that such date shall not be less than 20 days nor more than 45 days following:
(i) involuntary termination, not for Cause, pursuant to Section 4 or 5 hereof,
or (ii) the date within the Protective Period that Executive voluntarily
terminates his employment for Good Reason so governed by Section 5 hereof, and
provided further that such termination qualifies as a “separation from service”
within the meaning given to it under Section 409A(a)(2)(A)(i) of the Internal
Revenue Code of 1986, as amended (the “Code”), and any Treasury Regulations or
other guidance issued thereunder.
3. Section 1.11 of the Agreement is hereby amended to read in its entirety as
follows:

 



--------------------------------------------------------------------------------



 



“Protective Period” shall mean the period that commences six months prior to and
ends two years following the effective date of a Change of Control.
4. Section 1.15 is hereby added to the Agreement and shall read in its entirety
as follows:
“Target EV” shall mean the amount payable to Executive, which is expressed as a
percentage of Executive’s Termination Base Salary, as a bonus or incentive
payment to Executive under the Company’s annual bonus or incentive program
presuming that the Company and individual performed at target under all
applicable performance criteria and objectives.
5. Section 3.1 of the Agreement is hereby amended to read in its entirety as
follows:
Term. This Agreement shall be for an initial term that continues in effect,
through the third anniversary of the Effective Date. The term of this Agreement
shall automatically be extended for one or more additional terms of one
(1) year, as of each anniversary date of the Effective Date that occurs while
this Agreement is in effect. The term of Agreement, however, may be terminated
by written notice of termination of this Agreement provided to Executive, and in
the event any such termination notice is delivered to Executive then,
notwithstanding the preceding sentence concerning automatic renewals, the term
of this Agreement shall be deemed terminated effective as of December 31 of the
third full calendar year following the date on which such notice of termination
of the Agreement is delivered to Executive.
6. Section 7.1 of the Agreement is hereby amended to read in its entirety as
follows:
Certain Terminations. If Executive’s employment hereunder shall terminate for
any reasons except those described in Sections 7.2 and 7.3 hereof, then all
compensation and all benefits to Executive hereunder shall continue to be
provided until the date of such termination of employment and such compensation
and benefits shall terminate contemporaneously with such termination of
employment.
7. Section 7.2(b) of the Agreement is hereby amended to read in its entirety as
follows:
Company shall pay to Executive a bonus for the year in which the Date of
Termination occurred in an amount determined in good faith by the Board in
accordance with the performance criteria established pursuant to Section 4.2
hereof and based on Company’s performance relative to such criteria for such
year through the Date of Termination, which amount, however, shall not be less
than the Target EV and shall be pro-rated through and including the Date of
Termination (based on the ratio of the number of days Executive was employed by
Company during such year to 365), payable in a lump-sum within 30 days following
such Date of Termination.
8. Section 7.3(b) of the Agreement is hereby amended to read in its entirety as
follows:
Company shall pay to Executive a bonus for the year in which the Date of
Termination occurred in an amount determined in good faith by the Board in
accordance with the

2



--------------------------------------------------------------------------------



 



performance criteria established pursuant to Section 4.2 hereof and based on
Company’s performance relative to such criteria for such year through the Date
of Termination, which amount, however, shall not be less than the Target EV and
shall be pro-rated through and including the Date of Termination (based on the
ratio of the number of days Executive was employed by Company during such year
to 365), payable in a lump-sum within 30 days following such Date of
Termination.
9. Section 7.4(a) of the Agreement is hereby amended to add the following at the
end thereof:
Such additional gross-up payment shall be made in a lump sum payment within
30 days following the Date of Termination. For the sake of clarity, Executive
shall be entitled to all of the insurance and benefits provided by this
Section 7.4(a), and such benefits shall not be mitigated, in the event that as
of the Date of Termination or at any time during the Severance Payout Period or
Change of Control Payout Period, as applicable, Executive is receiving medical,
dental, health, disability or life benefits or insurance through the plans or
obligations of a former employer. In the event Executive is so covered by the
plans or obligations of a former employer, the cost sharing arrangement
applicable under the Section 7.4(a) shall be the cost sharing arrangement
applicable to similarly situated executives.
10. Section 7.4(b) of the Agreement is hereby amended to read in its entirety as
follows:
The Company shall provide Executive with a lump sum payment, in lieu of
outplacement services, equal to 15% of Executive’s Termination Base Salary. Such
lump sum payment shall be made within 30 days following the Date of
Termination.”
11. Section 7.4(c) of the Agreement is hereby amended to read in its entirety as
follows:
The Company shall provide Executive with a lump sum payment, in lieu of an
automobile allowance, equal to the monthly car allowance in effect on the date
of the Date of Termination, multiplied by the number of months comprising the
Severance Payout Period or Change of Control Payout Period, as applicable. Such
lump sum payment shall be made within 30 days following the Date of Termination.
12. Article VII of the Agreement is hereby amended to delete Sections 7.3(d) and
7.3(f) and add new Section 7.7 in their place as follows:
Notwithstanding any provisions to the contrary in any of the Company’s stock
option plans, incentive plans and agreements, upon a Change of Control (i) all
outstanding unvested stock options of Executive shall be and become fully vested
and exercisable as to all shares of stock covered thereby, and (ii) all
outstanding shares of restricted stock, restricted stock units, performance
shares and performance units (including those under any stock match program) of
Executive shall be and become 100% vested and all restrictions thereon shall
lapse, in each case as of the Date of Termination.

3



--------------------------------------------------------------------------------



 



13. The definition of “Prohibited Period” in Section 8.1 of the Agreement is
hereby amended to read in its entirety as follows:
“Prohibited Period” means the period during which Executive is employed by
Company hereunder and during the term of the Change of Control Payout Period for
a termination of Executive’s employment covered by Section 7.3 hereof, or
throughout the term of the Severance Payout Period for a termination of
Executive’s employment covered by Section 7.2 hereof. Notwithstanding the
foregoing, the Prohibited Period shall immediately terminate (a) on the date of
Executive’s termination of employment with Company if such termination is for
the reason encompassed in Section 3.2(a)(i) hereof or (b) on the date Company
breaches its obligations under either Section 7.2 or 7.3 hereof (if and as
applicable) (it being understood and agreed, however, that Executive shall
continue to be entitled to receive all consideration required to be paid under
Section 7.2 or 7.3 hereof (if and as applicable)).
14. Section 9.1 of the Agreement is hereby amended to read in its entirety as
follows:

  A.   Excise Taxes and Gross-up Payments. If any payment or benefit received or
to be received by Executive in connection with a change in control of the
Company or termination of Executive’s employment (whether payable pursuant to
the terms of this Agreement, a stock option plan or any other plan or
arrangement with the Company) (the “Total Payments”) will be subject to the
excise tax imposed by Section 4999 of the Code, (the “Excise Tax”), then
Executive shall be entitled to receive from the Company an additional payment
(the “Gross-Up Payment”) in an amount such that the net amount of the Total
Payments and the Gross-Up Payment retained by Executive after the calculation
and deduction of all Excise Taxes (including any interest or penalties imposed
with respect to such taxes) on the Total Payments and all federal, state and
local income tax, employment tax and Excise Tax (including any interest or
penalties imposed with respect to such taxes) on the Gross-Up Payments provided
for in this Section 9.1, and taking into account any lost or reduced tax
deductions on account of the Gross-Up Payments, shall be equal to the Total
Payments.

  B.   All determinations required to be made under this Section 9.1, including
whether and when the Gross-Up Payments are required and the amount of such
Gross-Up Payments, and the assumptions to be utilized in arriving at such
determinations (consistent with the provisions of the Section 9.1), shall be
made by the Company’s independent certified public accountants (the
“Accountants”). The Accountants shall provide Executive and the Company with
detailed supporting calculations with respect to such Gross-Up Payments within
fifteen (15) business days of the receipt of notice from Executive or the
Company that Executive has received or will receive a Total Payments. In the
event that the Accountants are also serving as accountant or auditor for the
individual, entity or group effecting the Change of Control, Executive shall
appoint another nationally recognized public accounting firm to make the
determinations required hereunder (which

4



--------------------------------------------------------------------------------



 



      accounting firm shall then be referred to as the Accountants hereunder).
All fees and expenses of the Accountants shall be borne solely by the Company.
All determinations by the Accountants shall be binding upon the Company and
Executive.

  C.   For the purposes of determining whether any of the Total Payments will be
subject to the Excise Tax and the amount of such Excise Tax, such Total Payments
will be treated as “parachute payments” within the meaning of Section 280G of
the Code, and all “parachute payments” in excess of the “base amount” (as
defined under Section 280G(b)(3) of the Code) shall be treated as subject to the
Excise Tax, unless and except to the extent that in the opinion of the
Accountants such payment (in whole or in part) either do not constitute
“parachute payments” or represent reasonable compensation for services actually
rendered (within the meaning of Section 280G(b)(4) of the Code) in excess of the
“base amount” or such “parachute payments” are otherwise not subject to such
Excise Tax. For purposes of determining the amount of the Gross-Up Payments,
Executive shall be deemed to pay federal income taxes at the highest applicable
marginal rate of federal income taxation for the calendar year in which the
Gross-Up Payments are to be made and to pay any applicable state and local
income taxes at the highest applicable marginal rate of taxation for the
calendar year in which the Gross-Up Payments are to be made, net of the maximum
reduction in federal income taxes that could be obtained from the deduction of
such state or local taxes if paid if such year (determined without regard to
limitations on deductions based upon the amount of Executive’s adjusted gross
income); and to have otherwise allowable deductions for federal, state and local
income tax purposes at least equal to those disallowed because of the inclusion
of the Gross-Up Payments in Executive’s adjusted gross income.

  D.   To the extent practicable, any Gross-Up Payments shall be paid by the
Company at the time Executive is entitled to receive the Total Payments and in
no event will any Gross-Up Payments be paid later than thirty (30) days after
the receipt by Executive of the Accountant’s determination. As a result of
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accountants hereunder, it is possible that the
Gross-Up Payments made will have been an amount less than the Company should
have paid pursuant to this Section 9.1 (the “Underpayment”). In the event that
the Company exhausts its remedies pursuant to Section 9.1 and Executive is
required to make a payment of any Excise Tax, the Underpayment shall be promptly
paid by the Company to or for Executive’s benefit.

  E.   Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payments. Such notification shall be given as soon as
practicable after Executive is informed in writing of such claim and shall
apprise the Company of the nature of such claim and the date on which such claim
is requested to be paid. Executive shall not pay such claim prior to the
expiration of

5



--------------------------------------------------------------------------------



 



      the thirty (30) day period following the date on which Executive gives
such notice to the Company (or such shorter period ending on the date that any
payment of taxes, interest and/or penalties with respect to such claim is due).
If the Corporation notifies Executive in writing prior to the expiration of such
thirty (30) day period that it desires to contest such claim, Executive shall:

  (i)   give the Company any information reasonably requested by the Company
relating to such claim

  (ii)   take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company;

  (iii)   cooperate with the Company in good faith in order to effectively
contest such claim; and

  (iv)   permit the Company to participate in any proceedings relating to such
claims; provided, however, that the Company shall bear and pay directly all
costs and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify Executive for, advance expenses
to Executive for, defend Executive against and hold Executive harmless from, on
an after-tax basis, any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of all related costs and expenses. Without limiting the foregoing
provisions of this Section 9.1, the Company shall control all proceedings taken
in connection with such contest and, at its sole option, may pursue or forego
any and all administrative appeals, proceedings, hearings and conferences with
the taxing authority in respect of such claim and may, at its sole option,
either direct Executive to pay the tax claimed and sue for a refund or contest
the claim in any permissible manner, and Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Executive to pay such
claim and sue for a refund, the Company shall advance the amount of such payment
to Executive, on an interest-free basis, and shall indemnify Executive for,
advance expenses to Executive for, defend Executive against and hold Executive
harmless from, on an after-tax basis, any Excise Tax or income tax (including
interest or penalties with respect thereto) imposed with respect to such advance
or with respect to any imputed income with respect to such advance (including as
a result of any forgiveness by the Company of such advance); provided, further,
that any extension of the statute of limitations relating to the payment of
taxes for the taxable year of Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.

6



--------------------------------------------------------------------------------



 



      Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payments would be payable hereunder and
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

  F.   The Gross-Up Payments shall be paid to Executive during Executive’s
employment, or following the termination of Executive’s employment, as
determined under the foregoing provisions; provided, however, such benefits and
payments shall be paid not later than fifteenth day of the third month following
the later of the end of the taxable year of Executive in which Executive’s Date
of Termination occurs, or the end of the taxable year of the Company (or any
successor thereto) in which such Executive’s Date of Termination occurs.

15. Section 11.17 of the Agreement, entitled “Compliance With Internal Revenue
Code Section 409A.” is hereby added to the Agreement to read in its entirety as
follows:
11.17. Compliance With Internal Revenue Code Section 409A.

  A.   Notwithstanding anything herein to the contrary, all lump sum payments
and gross up payments to be made pursuant to this Agreement shall be paid not
later than the fifteenth day of the third month following the later of the end
of the taxable year of Executive in which Executive’s Date of Termination
occurs, or the end of the taxable year of the Company (or any successor thereto)
in which such Date of Termination occurs.

  B.   This Agreement is not intended to provide for any deferral of
compensation subject to Code Section 409A and, accordingly, the benefits
provided pursuant to this Agreement are intended to be paid not later than the
later of: (i) the fifteenth day of the third month following Executive’s first
taxable year in which such benefit is no longer subject to a substantial risk of
forfeiture, and (ii) the fifteenth day of the third month following the first
taxable year of the Company in which such benefit is no longer subject to a
substantial risk of forfeiture, as determined in accordance with Code
Section 409A and any Treasury Regulations and other guidance issued thereunder.
The date determined under this subsection is referred to as the “Short-Term
Deferral Date.”

  C.   Notwithstanding anything to the contrary herein, in the event that any
benefits provided pursuant to this Agreement are not actually or constructively
received by the Executive on or before the Short-Term Deferral Date, to the
extent such benefit constitutes a deferral of compensation subject to Code
Section 409A, then: (i) subject to clause (ii), such benefit shall be paid upon
Executive’s separation from service within the meaning of
Section 409A(a)(2)(A)(i) of the Code, and any other Treasury Regulations and
other guidance thereunder (“Separation from Service”) with respect to the
Company and its affiliates, and (ii) if Executive is a “specified employee,” as
defined in Code Section 409A(a)(2)(B)(i), with respect

7



--------------------------------------------------------------------------------



 



      to the Company and its affiliates, such benefit shall be paid upon the
date which is six months after the date of Executive’s Separation from Service
(or, if earlier, the date of Executive’s death). In the event that any benefit
provided for in this Agreement is subject to this subsection, such benefit shall
be paid on the sixtieth day following the payment date determined under this
subsection, and shall be made subject to the requirements of Sections 4 and 5,
as applicable.

16. The Agreement shall remain in force and effect in accordance with the terms
and conditions thereof, as amended by this Amendment.
     IN WITNESS WHEREOF, the Company and the Executive have executed this
Amendment to the Agreement to be effective the date first above written.

              EXECUTIVE   COMPLETE PRODUCTION SERVICES, INC.,
a Delaware corporation
 
           
 
           
/s/ Joseph C. Winkler
  By   /s/ Kenneth L. Nibling    
 
           
Joseph C. Winkler
Chairman and Chief Executive Officer
      Kenneth L. Nibling
Vice President — Human Resources and Administration
   
 
           
 
           
 
  And   /s/ James F. Maroney, III    
 
           
 
      James F. Maroney, III
Vice President, Secretary and General Counsel    

8